 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6 CAPITOL SPECIALTY INSURANCE                         No. 3:20-cv-05392-RSM
   CORPORATION,
 7                                                     ORDER GRANTING IN PART MOTION
                Plaintiff,                             TO CONTINUE TRIAL DATE AND
 8                                                     RELATED DEADLINES
          vs.
 9
   GRIFFIN CUSTOM HOMES, INC., a
10 Washington Corporation, and JOHN FOTH, an
   individual,
11
                Defendants.
12

13 GRIFFIN CUSTOM HOMES, INC., a
   Washington Corporation,
14
                Counter-Claimant,
15
         vs.
16
   CAPITOL SPECIALTY INSURANCE
17 CORPORATION,

18                 Counter-Defendant.

19

20                                               ORDER

21          Based on the Parties’ Stipulated Motion to Extend Deadlines (Dkt. #28), the Court grants

22 the continuance to the requested trial date and sets corresponding pretrial deadlines as follows:

23



     ORDER - 1
 1
                          Activity                       Current Deadline      New Deadline
 2
     JURY TRIAL DATE                                      October 4, 2021       April 4, 2022
 3   Deadline for filing motions related to discovery.
     Any such motions shall be noted for                    July 7, 2021      November 8, 2021
 4   consideration pursuant to LCR 7(d)(3).
 5   Discovery completed by                                August 7, 2021     December 6, 2021

 6   All dispositive motions must be filed by and
     noted on the motions calendar no later than the       August 7, 2021      January 3, 2022
 7   fourth Friday thereafter (see LCR 7(d))

 8   Mediation per LCR 39.1(c)(3), if requested by
                                                          August 20, 2021     February 18, 2022
     the parties, held no later than
 9
     All motions in limine must be filed by and noted
10   on the motion calendar no later than the THIRD      September 7, 2021     March 7, 2022
     Friday thereafter
11
     Agreed pretrial order due                           September 22, 2021    March 23, 2022
12
     Pretrial conference to be scheduled by the Court
13
     Trial briefs, proposed voir dire questions, jury
14   instructions, neutral statement of the case, and    September 29, 2021    March 30, 2022
     trial exhibits due
15

16         DATED this 8th day of July, 2021.

17

18

19
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23



     ORDER - 2
